Title: From George Washington to Colonel Joseph Kirkbride, 20 April 1778
From: Washington, George
To: Kirkbride, Joseph

 

Sir.
Head Quarters [Valley Forge] 20th April 1778.

In answer to your Letter of the 18th I am to inform you, that the Resolution of Congress by which offenders of the description of those whom you have sent here, were subject to Trial by Court Martial, is expired—and that even while it remained in force it was not so extensive as to include all the cases which you mention—the Crimes of the two prisoners sent, being intirely of civil cognizance, the only method of bringing them to Trial, will be sending them to Lancaster, where they will be delivered to the civil Magistrate—Capt. Rue is therefore directed to send them under the guard which conducted them hither, and to prepare the evidence which may be had in support of the charges laid against them. I am Sir Your most obedt Servt.
I have already given my opinion on the subject of dismantling the Galleys, in concurrence with the Sentiments of Governor Livingston and Commodore Hazelwood—it is understood that those Galleys only are to be dismantled that are destitute of crews.
With respect to your future treatment of the Tories, the most effectual way of putting a stop to their traiterous practices, will be shooting some of the most notorious offenders wherever they can be found in flagrante delicto—this summary punishment inflicted on a few, leading traitors will probably strike terror into others and deter them from exposing themselves to a similar fate.
